Case 2:20-cv-00400-SPC-MRM Document 10 Filed 08/19/20 Page 1 of 2 PageID 47




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOHN A SCHULTZ,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-400-FtM-38MRM

WILSON LIGHTING OF NAPLES,
INC., BRIAN WILSON and ROBERT
WILSON, III ,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (R&R) (Doc. 9), recommending the Court deny the parties’ Joint Motion

for Approval of Parties’ Settlement Agreement (Doc. 8). No party objected to the R&R,

and the time to do so has passed.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00400-SPC-MRM Document 10 Filed 08/19/20 Page 2 of 2 PageID 48




judge reviews legal conclusions de novo, even in the absence of an objection. See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       Judge McCoy was unable to conduct the necessary review of the parties’ proposed

FLSA settlement—which the parties did not file on the docket—without running afoul of

its confidentiality provision. Rather than nullify the confidentiality provision, Judge McCoy

recommends the Court reject the proposed settlement without prejudice. After careful

consideration of the R&R and an independent review of the file, the Court accepts and

adopts the R&R.

       Accordingly, it is now

       ORDERED:

       United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

(R&R) (Doc. 9) is ACCEPTED and ADOPTED. The parties’ Joint Motion for Approval of

the Parties’ Settlement Agreement (Doc. 8) is DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida this 19th day of August, 2020.




Copies: All Parties of Record




                                             2
